                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHRISTIAN KARLIN,                                :
                                                 :
                       Plaintiff,                :
                                                 :
        v.                                       :      CIVIL ACTION
                                                 :
                                                 :      NO. 20-3113
                                                 :
ANDREW M. SAUL,                                  :
                                                 :
                       Defendant.                :

                                    MEMORANDUM OPINION

        Christian Karlin (“Karlin” or “Plaintiff”) seeks review, pursuant to 42 U.S.C. § 405(g), of

the Commissioner of Social Security’s (“Commissioner”) decision denying his claims for

Disability Insurance Benefits (“DIB”) pursuant to Title II of the Social Security Act and for

Supplemental Security Income (“SSI”) pursuant to Title XVI of the Act.1 For the reasons that

follow, Karlin’s Request for Review will be denied.

I.      FACTUAL AND PROCEDURAL BACKGROUND

        Karlin was born on July 30, 1970. R. at 32.2 He has a limited education and is able to

communicate in English. Id. His past relevant work experience was as a sales representative,

printing. Id. at 31. Karlin applied for DIB and SSI benefits on August 1, 2017, id. at 22,

alleging that he became disabled on September 6, 2013 due to: back pain, shoulder pain, stress,

anxiety, mental issues, memory problems, and comprehension problems. Id. at 71-72. His




1
    In accordance with 28 U.S.C. § 636(c), the parties voluntarily consented to have the
undersigned United States Magistrate Judge conduct proceedings in this case, including the entry
of final judgment. See Doc. Nos. 3, 4.
2
     Citations to the administrative record will be indicated by “R.” followed by the page number.
applications were initially denied on October 31, 2017. Id. at 22. Karlin then filed a written

request for a hearing on November 27, 2017, id., and an Administrative Law Judge (“ALJ”) held

a hearing on his claims on November 27, 2018, id. at 38-70. On April 2, 2019, the ALJ issued an

opinion denying Karlin’s claims. Id. at 19-37. Karlin filed an appeal, which the Appeals

Council denied on May 13, 2020, thereby affirming the decision of the ALJ as the final decision

of the Commissioner. Id. at 2-7. Karlin then commenced this action in federal court.

II.    THE ALJ’S DECISION

       In her decision, the ALJ found that Karlin suffered from the following severe

impairments: chronic pain syndrome, degenerative disc disease of the spine, major depressive

disorder, and generalized anxiety disorder. Id. at 25. The ALJ determined that neither Karlin’s

individual impairments, nor the combination of his impairments, met or medically equaled a

listed impairment. Id. at 25-27. The ALJ found that, during the relevant period, Karlin had the

residual functional capacity (“RFC”) to perform:

       Sedentary work as defined in 20 CFR 404.1567(a) and 416.967(a) except the
       claimant could lift, carry, push, and pull 10 pounds occasionally and 5 pounds
       frequently; and sit for 6 hours and stand and/or walk for 2 hours total in an 8-hour
       workday. The claimant would need to alternate positions every thirty minutes for
       five minutes at the workstation and he may occasionally need to elevate his legs
       under his desk when in the seated position. He could perform all postural activities
       occasionally, except he could never climb ladders, ropes, or scaffolds. He should
       avoid concentrated exposure to hazardous machinery, unprotected heights, and
       extreme temperatures. He is limited to unskilled work as defined in the Dictionary
       of Occupational Titles as specific vocational preparation levels 1 and 2, and he
       could not have more than occasional interaction with the general public, co-
       workers, and supervisors.

Id. at 27. Based on this RFC determination, and relying on the vocational expert (“VE”) who

appeared at the hearing, the ALJ found that there were jobs that existed in significant numbers in

the national economy that Karlin could perform, such as addresser, document preparer, and




                                                2
cutter and paster. Id. at 32-33. Accordingly, the ALJ concluded that Karlin was not disabled.

Id. at 33.

III.    KARLIN’S REQUEST FOR REVIEW

        In his Request for Review, Karlin contends that the ALJ failed to: (1) include the mental

limitations she found credible in the RFC and hypothetical to the VE; and (2) properly evaluate

and accommodate the physical impairments of record.

IV.     SOCIAL SECURITY STANDARD OF REVIEW

        The role of the court in reviewing an administrative decision denying benefits in a Social

Security matter is to uphold any factual determination made by the ALJ that is supported by

“substantial evidence.” 42 U.S.C. § 405(g); Richardson v. Perales, 402 U.S. 389, 401 (1971);

Doak v. Heckler, 790 F.2d 26, 28 (3d Cir. 1986); Newhouse v. Heckler, 753 F.2d 283, 285 (3d

Cir. 1985). A reviewing court may not undertake a de novo review of the Commissioner’s

decision in order to reweigh the evidence. Monsour Med. Ctr. v. Heckler, 806 F.2d 1185, 1190

(3d Cir. 1986). The court’s scope of review is “limited to determining whether the

Commissioner applied the correct legal standards and whether the record, as a whole, contains

substantial evidence to support the Commissioner’s finding of fact.” Schwartz v. Halter, 134 F.

Supp. 2d 640, 647 (E.D. Pa. 2001).

        Substantial evidence is a deferential standard of review. See Jones v. Barnhart, 364 F.3d

501, 503 (3d Cir. 2004). Substantial evidence “does not mean a large or considerable amount of

evidence, but rather such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir. 1999) (quoting Pierce v.

Underwood, 487 U.S. 552, 564-65 (1988)); Kangas v. Bowen, 823 F.2d 775, 777 (3d Cir. 1987).

It is “more than a mere scintilla but may be somewhat less than a preponderance of the


                                                 3
evidence.” Rutherford v. Barnhart, 399 F.3d 546, 552 (3d Cir. 2005). The court’s review is

plenary as to the ALJ’s application of legal standards. Krysztoforski v. Chater, 55 F.3d 857, 858

(3d Cir. 1995).

         To prove disability, a claimant must demonstrate some medically determinable basis for a

physical or mental impairment that prevents him or her from engaging in any substantial gainful

activity for a 12-month period. 42 U.S.C. § 1382c(a)(3)(A); accord id. § 423(d)(1). As

explained in the applicable agency regulation, each case is evaluated by the Commissioner

according to a five-step sequential analysis:

                  (i) At the first step, we consider your work activity, if any. If you are doing
                  substantial gainful activity, we will find that you are not disabled. (ii) At the
                  second step, we consider the medical severity of your impairment(s). If you
                  do not have a severe medically determinable physical or mental impairment
                  that meets the duration requirements in § 416.909, or a combination of
                  impairments that is severe and meets the duration requirement, we will find
                  that you are not disabled. (iii) At the third step, we also consider the medical
                  severity of your impairment(s). If you have an impairment(s) that meets or
                  equals one of our listings in appendix 1 of this subpart and meets the
                  duration requirement, we will find that you are disabled. (iv) At the fourth
                  step, we consider our assessment of your residual functional capacity and
                  your past relevant work. If you can still do your past relevant work, we will
                  find that you are not disabled. (v) At the fifth and last step, we consider our
                  assessment of your residual functional capacity and your age, education and
                  work experience to see if you can make an adjustment to other work. If you
                  can make an adjustment to other work, we will find that you are not
                  disabled. If you cannot make an adjustment to other work, we will find that
                  you are disabled.

20 C.F.R. §§ 404.1520, 416.920 (references to other regulations omitted).

V.       DISCUSSION

         A.       The ALJ Adequately Addressed Karlin’s Mental Limitations

         Karlin argues that the ALJ erred by failing to account for his moderate mental limitations

in both the RFC and hypothetical to the VE. Pl.’s Br. (Doc. No. 14) at 2-5. This claim lacks

merit.

                                                     4
       An individual’s RFC refers to the most a claimant can still do despite his or her

limitations. 20 C.F.R. §§ 404.1545(a), 416.945(a). The assessment must be based upon all the

relevant evidence, including medical records, medical source opinions, and the individual’s

subjective allegations and descriptions of his or her own limitations. Id. §§ 404.1545(a)(3),

416.945(a)(3). In assessing a claimant’s RFC, an ALJ must consider all of a claimant’s

medically determinable impairments, including impairments that are not severe. Id.

§§ 404.1545, 416.945; Rutherford, 399 F.3d at 554. Likewise, when questioning a VE, an ALJ’s

hypothetical question must also accurately convey all “credibly established limitations.”

Rutherford, 399 F.3d at 544. “Limitations that are medically supported and otherwise

uncontroverted in the record, but that are not included in the hypothetical question posed to the

expert, preclude reliance on the expert’s response.” Id. However, it is the ALJ’s responsibility

to determine a claimant’s RFC. 20 C.F.R. §§ 404.1546, 416.946. As the United States Court of

Appeals for the Third Circuit has articulated:

       The ALJ—not treating or examining physicians or State agency consultants—must
       make the ultimate disability and RFC determinations. Although treating and
       examining physician opinions often deserve more weight than the opinions of
       doctors who review records, “[t]he law is clear . . . that the opinion of a treating
       physician does not bind the ALJ on the issue of functional capacity.”

Chandler v. Comm’r of Soc. Sec., 667 F.3d 356, 361 (3d Cir. 2011) (internal citations omitted)

(quoting Brown v. Astrue, 649 F.3d 193, 197 n.2 (3d Cir. 2011)). Thus, the ALJ’s role is not

merely to choose between the opinions of various medical sources. “There is no legal

requirement that a physician have made the particular findings that an ALJ adopts in the course

of determining an RFC. Surveying the medical evidence to craft an RFC is part of the ALJ’s

duties.” Titterington v. Barnhart, 174 F. App’x 6, 11 (3d Cir. 2006); see also Chandler, 667 F.3d

at 362 (ALJ could extrapolate based on the evidence of record because every fact incorporated in



                                                 5
an RFC does not need to have been found by a medical expert).

       Here, at step two of the sequential analysis, the ALJ identified the following severe

impairments: chronic pain syndrome, degenerative disc disease of the spine, major depressive

disorder, and generalized anxiety disorder. R. at 25. In determining that Karlin’s mental

impairments or combination of impairments did not meet or medically equal the severity of one

of the listed impairments, the ALJ considered the four broad functional areas set out in the

regulations regarding evaluating mental impairments and in Section 12.00C of the Listings of

Impairments: understanding, remembering, or applying information; interacting with others;

ability to concentrate, persist, or maintain pace; and ability to adapt and manage himself or

herself. Id. at 25-27; see 20 C.F.R. pt. 404, subpt. P, app. 1. In particular, the ALJ found that

Karlin had moderate limitations in each of these four areas. R. at 26. After carefully considering

the record, the ALJ then determined that Karlin had a mental RFC to perform “unskilled work as

defined in the Dictionary of Occupational Titles as specific vocational preparation levels 1 and 2,

and he could not have more than occasional interaction with the general public, co-workers, and

supervisors.” Id. at 27. The ALJ also included these restrictions in his hypothetical to the VE.

See id. at 66-67.

       Karlin argues that this RFC assessment was not supported by substantial evidence

because the ALJ failed to include corresponding limitations in the RFC accounting for his

moderate limitations in adapting or managing himself; understanding, remembering, and

applying information; and concentrating, persisting, or maintaining pace.3 Pl.’s Br. at 3. The




3
   Karlin does not appear to challenge the ALJ’s findings that he had moderate limitations in
each of these four categories. Pl.’s Br. at 3. He likewise does not challenge that the ALJ’s
mental RFC accounted for his moderate limitations in interacting with others. Id.; Reply Br.
(Doc. No. 16) at 3.
                                                 6
Third Circuit has held, however, that the ALJ is not required to use any specific language in his

or her RFC to incorporate the moderate and mild ratings of a claimant’s mental limitations. Hess

v. Comm’r of Soc. Sec., 931 F.3d 198, 209 (3d Cir. 2019) (“no incantations are required at steps

four and five simply because a particular finding has been made at steps two and three”).

Specifically, Hess held that a “simple tasks” limitation is appropriate after a finding of

“moderate” difficulties in concentration, persistence, or pace if a “valid explanation” is provided

by the ALJ. Id. at 211.

       Here, the ALJ adequately explained how her finding of moderate limitations was

accommodated in the RFC assessment limiting Karlin to unskilled work and limiting contact

with others. R. at 27. In assessing Karlin’s RFC, the ALJ explained that the RFC:

       [was] supported by the medical evidence, including his conservative treatment as
       well as his ability to live independently and care for himself. In assessing the
       above-defined [RFC], the undersigned has considered the claimant’s moderate
       limitations in understanding, remembering, or applying information; interacting
       with others; concentrating, persisting, or maintaining pace; and adapting or
       managing himself. The undersigned has accounted for such moderate limitations
       by limiting the claimant to unskilled work with occasional interaction with the
       public, co-workers, and supervisors.

Id. at 31. The ALJ also noted that Karlin had not received any outpatient psychiatric treatment

outside of his pain management doctor who prescribed him anti-depressants, but that even those

records did not indicate any complaints of depression and his mental status exams were “grossly

normal.” Id. at 29, 30 (citing id. at 872, 922-23, 928, 940, 994).

       More specifically, with respect to adapting or managing himself, the ALJ acknowledged

that Karlin claimed he had difficulties handling change and managing his mood, id. at 26 (citing

id. at 230, 322), but noted that Karlin was able to handle self-care and personal hygiene, care for

his cats, and manage his medical treatment. Id. at 26-27 (citing id. at 224-34, 323, 331). The

ALJ determined that “the objective evidence the record showed [Karlin] to have appropriate

                                                  7
grooming and hygiene, no problem getting along well with providers and staff, and normal mood

and affect.” Id. (citing id. at 322, 788). With respect to understanding, remembering, or

applying information, the ALJ acknowledged that Karlin claimed he had difficulty remembering

generally, following instructions, and completing tasks, id. at 26 (citing id. at 229), but noted that

Karlin also stated that he could prepare meals, pay bills, take medications without reminders,

take public transportation, and shop, id. (citing id. at 225-27, 323, 331). Karlin also stated that

he was able to follow written and spoken instructions and finish tasks that he started. Id. (citing

id. at 229). Moreover, the ALJ determined that the record demonstrated that Karlin was able to

follow instructions from healthcare providers and his treating providers indicated that there was

no change to his memory. Id. (citing id. at 733, 741, 748). Finally, with respect to his ability to

concentrate, persist, and maintain pace, the ALJ found that although Karlin claimed he had

limitations in concentrating, following instructions, and completing tasks, he also acknowledged

that he was able to watch television, manage funds, and handle his own medical care. Id. (citing

id. at 227, 229, 331). The ALJ noted that the record did not contain any mention of distractibility

and consistently referenced intact concentration. Id.

       The ALJ also detailed the medical opinion evidence, finding “persuasive” the opinion

from the non-examining State agency psychological consultant, Francis Murphy, Ph.D., who

opined that Karlin had moderate limitations in his ability to understand, remember, or apply

information; interact with others; and concentrate, persist, or maintain pace; but only mild

limitations in his ability to adapt or manage oneself. Id. at 30, 76. Dr. Murphy opined that

Karlin had moderate limitations in his ability to understand, remember, and carry out detailed

instructions; maintain attention and concentrate for extended periods; and interact appropriately

with the general public, supervisors, and coworkers. Id. at 81. Dr. Murphy further determined


                                                  8
that, in spite of these limitations, Karlin was capable of engaging in simple, repetitive activities

on a sustained basis. Id. at 82. The ALJ indicated that these findings were consistent with the

medical record revealing no outpatient psychiatric treatment other than anti-depressants from his

pain management doctor, whose treatment notes indicated grossly normal mental status

examinations. Id. (citing id. at 80-81, 94-95, 872, 922-23, 928, 940, 994).

       The ALJ also adequately explained why she found the opinion of the psychological

consultative examiner, Howard Waxman, Ph.D., who assessed more restrictive limitations, not

persuasive. Id. Specifically, Dr. Waxman opined that Karlin had marked limitations in

understanding, remembering, and carrying out complex instructions; the ability to make

judgments on complex work-related decisions; and the ability to interact appropriately with the

public, supervisors, and coworkers; and moderate limitations in understanding, remembering,

and carrying out simple instructions and the ability to make judgments on simple work-related

decisions. Id. at 325-26. He also determined, however, that Karlin had no limitations in his

ability to concentrate, persist, or maintain pace or the ability to adapt or manage himself. Id. at

326. The ALJ found that, overall, Dr. Waxman’s opinion was “not persuasive,” in part because

Karlin had not had any outpatient psychiatric treatment and therefore, Dr. Waxman was unable

to review any of Karlin’s medical records. Id. at 30; see also id. at 321. The ALJ further

determined that Dr. Waxman’s opinion overestimated Karlin’s limitations based on a review of

the entire record, which demonstrated that Karlin had the ability to schedule and maintain

medical appointments, follow instructions regarding medical treatment, care for his cats, interact

with his friends, and maintain his residence independently. Id. at 30.

       Karlin argues, however, that the ALJ’s limitation to “unskilled work” was a vocational

factor, as opposed to a mental limitation, and therefore, did not adequately account for the


                                                  9
moderate limitations the ALJ assessed. Pl.’s Br. at 4-5. In support of this argument, Karlin

relies on a portion of an “Appeals Council Training Guide” from 2016, which states:

       ADJUDICATION TIP:

       You may be tempted to state that the claimant is “able to perform unskilled work”
       when articulating the residual functional capacity, based on the reference to
       unskilled work in Social Security Ruling 85-15. However, “unskilled work” is not
       a mental ability. “Unskilled work” is a vocational description.

Id. Ex. A at 28. As a preliminary matter, however, courts have routinely held that internal

manuals “do[] not have the force of law.” Moraes v. Comm’r Soc. Sec., 645 F. App’x 182, 186

(3d Cir. 2016); Chalusian v. Comm’r Soc. Sec., 481 F. App’x 788, 791 (3d Cir. 2012) (“Internal

social security manuals lack the force of law and do not bind the Social Security administration.”

(internal citations omitted)).4 Nevertheless, the Social Security Administration defines

“unskilled work” as “work which needs little or no judgment to do simple duties that can be

learned on the job in a short period of time.” 20 C.F.R. §§ 404.1568, 416.968. Accordingly,

courts have routinely found that a limitation to “unskilled work” can be sufficient to account for

moderate mental limitations. See, e.g., Weaver v. Saul, No. 18-3296, 2019 WL 4220927, at *1

n.1 (E.D. Pa. Sept. 5, 2019) (applying Hess to conclude a limitation to unskilled work was

sufficient to account for a moderate limitation in concentration, persistence and pace); Starr v.

Saul, No. 19-920, 2020 WL 1975080, at *17 (E.D. Pa. Apr. 4, 2020) (“Because the ALJ




4
    Although Karlin does not identify any cases that have addressed an “Appeals Council
Training Guide,” and this Court has found none, courts in this Circuit have repeatedly
determined that a violation of the procedural guidance in the Social Security Administration’s
Hearings, Appeals and Litigation Law Manual (“HALLEX”) is not judicially enforceable. See
Bordes v. Comm’r of Soc. Sec., 235 F. App’x 853, 859 (3d Cir. 2007). That principle
undoubtedly applies with even more force to an “adjudication tip” provided in a training guide
than it does to HALLEX, an official reference source for staff throughout the Social Security
Administration. See HALLEX I-1-0-3.

                                                10
provided a ‘valid explanation’ for her RFC determination, limiting Plaintiff to unskilled work

with no direct interaction with the public, the ALJ adequately addressed the moderate limitation

in concentration, persistence, and pace and the RFC assessment is not deficient.” (quoting Hess,

931 F.3d at 212)).

       Here, the ALJ adequately explained the reasoning behind her RFC limitations after

having previously found moderate mental limitations in each of the four functional areas, and her

determination that Karlin’s moderate limitations did not warrant additional limitations in the

RFC is supported by substantial evidence in the record.

       B.      The ALJ’s Physical RFC Was Supported by Substantial Evidence

       Karlin argues that the ALJ erred in formulating his RFC by failing to account for all his

physical impairments. Specifically, the ALJ found that Karlin was capable of performing

sedentary work, “except [Karlin] could lift, carry, push, and pull 10 pounds occasionally and 5

pounds frequently; and sit for 6 hours and stand and/or walk for 2 hours total in an 8-hour

workday. [Karlin] would need to alternate positions every thirty minutes for five minutes at the

workstation and he may occasionally need to elevate his legs under his desk when in the seated

position.” R. at 27. Karlin argues, however, that the RFC did not account for his need to elevate

his legs, his shoulder pain, or his cervical neck pain. Pl.’s Br. at 6-9. For the reasons discussed

below, I find that the ALJ’s physical RFC was supported by substantial evidence.

               1.      Need to Elevate Legs

       Karlin asserts that the ALJ failed to sufficiently accommodate Karlin’s need to elevate

his legs. Pl.’s Br. at 6-7. In support of this contention, Karlin argues that the ALJ should have

adopted the opinion of Karlin’s pain management specialist, Neil Anand, M.D., who opined that

Karlin would need to elevate his legs “a little above waist height,” a limitation that the VE


                                                 11
testified would preclude the ability to maintain gainful employment. Id. at 6 (citing R. at 68,

723). In formulating the RFC, however, the ALJ found that Dr. Anand’s opinion was “not fully

persuasive.” R. at 31. With respect to Dr. Anand’s opinion that Karlin would need to elevate his

legs a little above his waist, the ALJ explained that Karlin’s symptoms did not “correlate with []

some of the limitations given, such as [Karlin] does not have edema or any other impairment

warranting the need to elevate his legs to waist height.” Id.

       The ALJ’s decision to allow Karlin to occasionally elevate his legs under his desk when

in the seated position, but not to adopt Dr. Anand’s limitation that he elevate his legs above waist

level, is supported by substantial evidence. Social Security regulations expressly direct an ALJ

to consider both whether a physician provides evidence to support his or her opinion, 20 C.F.R.

§§ 404.1520c(c)(1), 416.920c(c)(1), and the extent to which the opinion is consistent with the

record as a whole, id. §§ 404.1520c(c)(2), 416.920c(c)(2). Accordingly, an ALJ may decide not

to credit a treating physician’s opinion if the ALJ provides an adequate explanation. Sherrod v.

Barnhart, No. 01-4731, 2002 WL 31429337, at *3 (E.D. Pa. Oct. 29, 2002). For example, an

ALJ may reject a treating physician’s opinion when it is not supported by sufficient clinical data.

Newhouse, 753 F.2d at 286; see also Salles v. Comm’r of Soc. Sec., 229 F. App’x 140, 148 (3d

Cir. 2007) (“A lack of evidentiary support in the medical record is a legitimate reason for

excluding claimed limitations from the RFC.”).

       Here, Karlin’s treatment with Dr. Anand spanned from November 2014 through

September 2018 and consisted of over hundreds of pages of treatment records. See, e.g., R. at

407-1038. None of Dr. Anand’s treatment notes, however, appear to recommend that Karlin

should or needed to keep his legs elevated while seated, much less a little above waist level. See

id. Instead, Dr. Anand routinely advised Karlin to perform activity as tolerated; avoid prolonged


                                                 12
sitting; avoid prolonged standing; avoid frequent bending, pulling, and pushing; increase rest and

relaxation; and avoid lifting over 15 pounds. See, e.g., id. at 411, 420, 428-29, 435-36, 444-45,

450-51, 456, 464, 470-71, 476, 484, 490-91, 497, 504, 510, 515, 520, 526, 531, 539, 545, 550,

554, 560, 566, 572, 590, 611, 631, 651, 687, 716, 761, 799, 827, 858, 877, 917. Moreover, the

internal medicine consultative examiner, Greg Grabon, M.D., did not include any leg elevation

limitations when he determined that Karlin could sit, stand, and walk for two hours at one time,

for a total of four hours each in an eight-hour day, and perform all postural activities frequently.

Id. at 335, 337. The ALJ found Dr. Grabon’s opinion “somewhat persuasive,” determining that

Karlin was “somewhat more limited with regard to . . . his need to change position and elevate

his legs occasionally.” Id. at 30. The non-examining State agency medical consultant, Louis

Bonita, M.D., likewise did not include any restriction regarding the need to elevate legs, and

instead opined that Karlin was capable of performing medium exertional work. Id. at 78, 92.

The ALJ once again found, however, that this opinion was not persuasive as it did not account

for the need to reduce Karlin’s exertional capacity. Id. at 30.

       Ultimately, the ALJ’s RFC limiting Karlin to a range of sedentary work, which included

the need to alternate positions every 30 minutes, was consistent with the recommendations

repeatedly found in Dr. Anand’s treatments notes. In addition, rather than entirely discount Dr.

Anand’s opinion regarding Karlin’s need to elevate his legs, the ALJ instead provided that Karlin

may occasionally need to elevate his legs under his desk when in the seated position. Id. at 27.

The ALJ’s decision not to adopt the additional limitation assigned by Dr. Anand that Karlin be

able to elevate his legs above waist level was supported by substantial evidence in the record.

               2.      Shoulder Pain




                                                 13
       Karlin also argues that the ALJ erred by failing to consider the severity of Karlin’s left

shoulder impairment. Pl.’s Br. at 7-8. Where an ALJ finds in a claimant’s favor at step two,

even if he or she erroneously concluded that some of the claimant’s other impairments were non-

severe, the error is harmless if the sequential evaluation process continues beyond step two and

the functional limitations associated with the impairment are accounted for in the RFC. Salles,

229 F. App’x at 145 n.2 (stating that, “[b]ecause the ALJ found in [plaintiff’s] favor at Step Two,

even if he had erroneously concluded that some of her other impairments were non-severe, any

error was harmless” (citing Rutherford, 399 F.3d at 553)); see also Pailin v. Colvin, No. 10-4556,

2013 WL 5924972, at *2 (E.D. Pa. Nov. 5, 2013). “Error at step two is harmless when an ALJ

proceeds through the subsequent steps because, when an ALJ makes an RFC determination, he

[or she] must consider the combined effect of all the plaintiff’s impairments, whether those

impairments are severe or not-severe.” Williams v. Comm’r of Soc. Sec., No. 12-5637, 2013

WL 4500335, at *17 (D.N.J. Aug. 21, 2013) (citing 20 C.F.R. § 404.1523); see also 20 C.F.R.

§§ 404.1545, 416.945 (ALJ must consider even non-severe impairments when making an RFC

assessment).

       At step two of the sequential evaluation, the ALJ determined that Karlin had the

following severe impairments: chronic pain syndrome, degenerative disc disease of the spine,

major depressive disorder, and generalized anxiety disorder. R. at 25. Although the ALJ did not

categorize Karlin’s shoulder impairment as a separate, severe impairment at step two of the

sequential evaluation, she thoroughly discussed the medical evidence of record regarding

Karlin’s shoulder throughout her RFC assessment. See id. at 27-31. The ALJ acknowledged

that Karlin testified that he was unable to work due to pain in his lower back, upper left shoulder,

and left leg, but also testified that he could comfortably lift and carry 10 to 15 pounds. Id. at 28,


                                                 14
54, 60. The ALJ noted that a left shoulder CT showed erosive arthropathy at the

acromioclavicular (“AC”) joint and physical exams showed a limited range in his left shoulder.

Id. at 28 (citing id. at 727-28, 734, 841, 846, 903-04, 911). However, physical examinations also

showed that Karlin had normal muscle strength, reflexes, and sensation. Id. During an internal

medicine consultative examination, after complaining of left shoulder pain, Karlin also had “a

positive Hawkin’s test of the left shoulder.” Id. at 29 (citing id. at 331-32). Upon physical

examination, however, it was also noted that he had a normal range of motion, reflexes,

sensation, and muscle strength. Id. (citing id. at 331-32). Ultimately, in explaining the RFC, the

ALJ acknowledged that, while testing showed erosive arthropathy at the left AC joint, Karlin had

grossly normal physical examinations and received significant improvement in his symptoms as

a result of injections. Id. at 29 (citing id. at 300, 331-32, 727-28, 734, 791, 798, 846, 903-04,

965).

        The ALJ also thoroughly discussed the medical opinion evidence related to Karlin’s

shoulder pain. The internal medicine consultative examiner, Dr. Grabon, opined that Karlin

could lift up to 20 pounds occasionally and could occasionally reach overhead and frequently

reach in all other directions with his left hand. Id. at 334, 336. He further concluded that Karlin

could perform all postural activities, including climbing stairs, ramps, ladders, and scaffolds,

balance, stoop, kneel, crouch, and crawl, frequently. Id. at 337. The ALJ, however, found that

Karlin was somewhat more limited with regard to his lifting abilities, limiting him instead to

lifting and carrying 10 pounds occasionally and five pounds frequently. Id. at 27. Likewise, the

ALJ rejected Dr. Bonita’s opinion that Karlin was capable of performing work at the medium

exertional level, which would require frequent lifting and carrying of up to 25 pounds. Id. at 30;

see also 20 C.F.R. §§ 404.1567(c), 416.967(c). Dr. Anand, however, opined that Karlin could


                                                 15
lift and carry 10 pounds occasionally and less than 10 pounds frequently, limitations that the ALJ

found to be consistent with the evidence of record. R. at 31, 723. The ALJ further credited Dr.

Anand’s recommendations found throughout Karlin’s treatment notes that he should avoid

frequent bending, pulling, and pushing. Id. at 31, 842, 943. Accordingly, contrary to Karlin’s

argument that the ALJ did not include any limitations in the RFC to account for his shoulder

impairment, the ALJ adopted the limitations regarding lifting, carrying, bending, pulling, and

pushing found within Dr. Anand’s medical opinion and treatment notes when she limited the

RFC to lifting, carrying , pushing, and pulling only 10 pounds occasionally and five pounds

frequently. Id. at 27. The RFC, therefore, adequately accounted for Karlin’s shoulder pain and

was supported by substantial evidence.5

               3.      Cervical Neck Pain

       In his last claim, Karlin argues that the ALJ erred by failing to evaluate the severity of his

cervical spine impairment and incorporate any corresponding limitations in the RFC. Pl.’s Br. at

8-9. Here, at step two of the sequential evaluation, the ALJ specifically found that Karlin

suffered from the severe impairments of chronic pain syndrome and degenerative disc disease of

the spine. R. at 25. Thus, while the ALJ may not have specifically differentiated a cervical spine




5
    To the extent Karlin argues that the ALJ erred by failing to include any restrictions related to
Karlin’s ability to reach in the RFC, see Pl.’s Br. at 8, his claim likewise lacks merit. The burden
was on Karlin to establish the nature and degree of any functional limitations resulting from his
shoulder, and other, impairments. See Hall v. Barnhart, No. 02-6918, 2006 WL 573789, at *7
(E.D. Pa. Mar. 8, 2006), rev’d and remanded on other grounds sub nom. Hall v. Comm’r of Soc.
Sec., 218 F. App’x 212 (3d Cir. 2007). Indeed, in his Physical Residual Functional Capacity
Questionnaire, Dr. Anand responded that Karlin had no “significant limitations with reaching,
handling, or fingering.” R. at 724. Moreover, Dr. Grabon likewise opined that Karlin had the
ability to continuously reach with his right hand, occasionally reach overhead with his left hand,
and frequently reach in other directions with his left hand. Id. at 336. Consequently, the ALJ did
not err in failing to include a limitation on Karlin’s ability to reach in the RFC.

                                                16
impairment, the ALJ encompassed Karlin’s cervical ailments within her finding that Karlin

suffered from degenerative disc disease of the spine. Indeed, in determining whether Karlin had

an impairment or combination of impairments that met or medically equaled the severity of one

of the listed impairments at step three of the sequential analysis, the ALJ identified that there was

“objective medical testing showing degenerative spondylosis of the cervical spine.” Id.

       Moreover, to the extent the ALJ erred in not specifically identifying Karlin’s cervical

ailment as a severe impairment at step two, any error was harmless because the ALJ thoroughly

discussed the evidence of record related to Karlin’s cervical spine issues in formulating Karlin’s

RFC. In particular, the ALJ noted that, in August 2013, a cervical MRI showed degenerative

spondylosis. Id. at 28; see also id. at 867. The ALJ noted that Karlin underwent pain

management treatment from November 2014 through September 2018, during which he

complained of, in part, neck pain. Id. at 28 (citing id. at 759, 850, 896, 921). Upon physical

examination, Karlin demonstrated pain with rotation in his neck. Id. at 727-28, 734, 846, 903-

04, 911. The ALJ noted, however, that, despite the degenerative spondylosis of the cervical

spine, his primary care provider and the internal consultative examiner showed grossly normal

exams. Id. at 29, 331-32, 727-28, 846, 903-04.

       With respect to the medical opinion evidence, Dr. Anand opined that Karlin could only

occasionally look down, rarely look up or hold his head in a static position, but frequently was

able to turn his head right or left. Id. at 724. The ALJ, however, found that Dr. Anand’s opinion

with respect to the neck limitations was not fully persuasive. Id. at 31. The ALJ noted that “the

neck limitations . . . are overstated, as there is no reported injury and treatment has been routine

and conservative for the seven years of treatment.” Id. The ALJ’s rejection of these limitations

is supported by substantial evidence. Although objective medical evidence revealed that Karlin


                                                 17
had degenerative spondylosis and he experienced abnormal findings upon physical examination,

such as pain, stiffness, pain with neck flexion, and pain with left neck rotation, see, e.g., id. at

408, he also experienced significant improvement in his symptoms as a result of injections and

medications, see, e.g., id. at 407 (treatment notes described that “prescribed PRN medications

will improve pain by 50-75%”). Despite noting Karlin’s neck pain, Dr. Anand provided no

limitations with respect to neck movements in his treatment notes, instead recommending that

Karlin should “perform activity as tolerated, avoid prolonged sitting, avoid prolong standing,

[and] avoid frequent bending/pulling/pushing.” See, e.g., id. at 420. Moreover, neither the

internal medicine consultative examiner, Dr. Grabon, nor the non-examining State agency

consultant, Dr. Bonita, opined that Karlin had any limitations pertaining to neck movement. See

id. at 71-84, 334-39. Indeed, although Karlin speculates that the jobs identified by the ALJ

would require him to sit at a desk, with his head in a relatively static position, while he

performed paperwork, Pl.’s Br. at 9, Dr. Grabon opined that Karlin was able to sort, handle, and

use paper/files. Id. at 339. Accordingly, the ALJ’s RFC, which did not include the neck

movement limitations opined by Dr. Anand, was supported by substantial evidence.

VI.     CONCLUSION

        For the reasons set forth above, I find that the ALJ’s decision is supported by substantial

evidence. Therefore, Plaintiff’s Request for Review will be denied and dismissed. An

appropriate order follows.

Dated: May 21, 2021




                                                   BY THE COURT:




                                                  18
/s/ Marilyn Heffley
MARILYN HEFFLEY
UNITED STATES MAGISTRATE JUDGE




19
